                          CHRISTOPHER J. BOWES, ESQ.
                                 54 Cobblestone Drive
                                  Shoreham, NY 11786
                                     Tel.(212) 979-7575

                                     Fax (631) 929-1700
                                      cjbowes@gmail.com
                                                                   April 8, 2020
Via ECF
Hon. Sarah L. Cave
United States Magistrate Judge
United States Courthouse for the SDNY
500 Pearl Street
New York, NY 10007                                                Re:    Tineo v. Saul
                                                                  19 Civ. 9273 (VSB)(SLC)
Dear Judge Cave:

      I am writing to request an extension of time in which to file plaintiff's Motion for
Judgment on the Pleadings. Plaintiff's papers are due to be filed today. This is plaintiff's
second request for an extension of time.

         I seek additional time to complete these papers as my schedule has been significantly
disrupted on account of COVID 19. We are focused on taking proper care of my elderly mother
and worried about my uncle and aunt, who were both admitted to the hospital early this week
with COVID 19. My pace and production are significantly delayed and I am not able to
complete these papers today. I apologize for not seeking this extension on Monday but I had
hopes to make more headway than I was able to do so.

       With the kind consent of opposing counsel, AUSAMary Ellen Brennan, I respectfully
request that the Court endorse the following revised schedule:

       April 15, 2020        Plaintiff's Motion for Judgment on the pleadings
       June 15, 2020         Defendant's Opposition/Cross-Motion
       July 6, 2020          Plaintiff's Reply

        Thank you for Your Honor's attention to this matter.

                                                           Very truly yours,

                                                           /s/ Christopher J. Bowes
                                                           Christopher J. Bowes, Esq

cc:    Mary Ellen Brennan, Esq.      Plaintiff's Letter-Motion for an extension of time to file a motion
       Attorney for Defendant        for judgment on the pleadings (ECF No. 14) is GRANTED. The
                                     parties' briefing schedule is amended as set forth above. The
       David Kuznicki, Esq.          Clerk of Court is respectfully directed to close ECF No. 14.
       Attorney for PLaintiff
                                     SO-ORDERD 4/9/2020
